United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-84
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 14, 2010 appellant, through his attorney, filed a timely appeal of a June 25,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the
Board has jurisdiction to consider the merits of the schedule award case.
ISSUE
The issue is whether appellant has more than 17 percent impairment of her right upper
extremity and 12 percent of the right lower extremity, for which she received schedule awards.
On appeal counsel contends that OWCP erred in using the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
depriving appellant of property rights under the United States Constitution.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On January 26, 1994 appellant, a 54year-old distribution clerk, entered an elevator which was not level with the floor, tripped and
fell on her right side. OWCP accepted that she sustained a sprained left wrist, arm, right
shoulder sprain, torn right rotator cuff and hematoma of the right ankle.
A magnetic resonance imaging (MRI) scan dated November 8, 1995 demonstrated a
rotator cuff tear involving the supraspinatus tendon. Appellant underwent an arthroscopy of the
right shoulder on March 5, 1996 due to a full thickness rotator cuff tear with anterior subluxation
repaired with an arthroscopic acromioplasty and mini-open rotator cuff repair of the right
shoulder. On November 11, 1997 Dr. Don A. Kovalsky, a Board-certified orthopedic surgeon,
performed an arthroscopic debridement of the glenoid labrum, open acromioplasty, incision
corocoacromial ligament and open rotator cuff repair of the right shoulder. A 1998
electromyogram (EMG) and nerve conduction velocity (NCV) test demonstrated borderline right
carpal tunnel syndrome and cubital tunnel syndrome. On February 3, 1998 Dr. Kovalsky
performed a surgical release of the right carpal tunnel. An MRI scan dated March 17, 1998
demonstrated a herniated disc at C5-6 with cord displacement. Dr. Kovalsky performed a
cervical discogram at C3-4, C4-5, C5-6 and C6-7. He performed additional back surgery on
June 13, 1998 due to a cervical epidural abscess which necessitated placement of methyl
methacrylate spacers at C5-6 and C6-7. Dr. Kovalsky performed an anterior cervical discectomy
and foraminotomy at C5-6 and C6-7 with anterior inner body fusion on September 29, 1998. An
iliac crest graft was taken from her right hip. On July 14, 1999 OWCP expanded appellant’s
claim to include right carpal tunnel syndrome and herniated discs at C5-6 and C6-7. In a report
dated August 2, 2000, Dr. Kovalsky stated that appellant developed heterotopic ossification over
the right iliac bone graft donor site.
In a decision and order dated August 4, 2003,2 the Board found that appellant’s left hand
nodules and requested surgery were not established as related to her employment. The facts and
the circumstance of the Board’s prior decision are incorporated herein by reference.
Appellant requested a schedule award on February 12, 2004. By decision dated
November 23, 2004, OWCP granted him a schedule award for 17 percent impairment of the right
upper extremity. It accepted that appellant had developed osteoarthritis of the right hip due to
her employment injury and treatment as well as sustaining a recurrence of disability on
January 23, 2007.
Appellant submitted a February 3, 2009 report from Dr. Arthur Becan, an orthopedic
surgeon, describing her history of injury on January 23, 1989 and resulting surgeries.3 Dr. Becan
listed the employment injury on January 26, 1994. He stated that appellant had a QuickDASH
2

Docket No. 03-912 (issued August 4, 2003).

3

In a decision dated December 23, 2010, Docket No. 10-862 (issued December 23, 2010), the Board reviewed
this report from Dr. Becan and affirmed OWCP’s decision dated November 18, 2009 under claim number
xxxxxx011 finding that appellant had no more than five percent impairment of each of her lower extremities due to
her January 23, 1989 employment injury.

2

score of 61 percent. Dr. Becan provided physical findings relating to appellant’s cervical spine,
right upper extremity, right hip and right and left knees. He noted loss of strength on manual
muscle testing including 4/5 in the right deltoid, triceps, biceps and supraspinatus. Dr. Becan
found 28 centimeters of upper arm circumference on the right compared to 30 on the left as well
as 24 centimeters of right lower arm circumference compared to 25 on the left. He found no
perceived dermatonal abnormalities in either upper extremity. Dr. Becan examined appellant’s
right upper shoulder and found acromioclavicular joint and anterior cuff tenderness. He listed
appellant’s shoulder range of motion as forward elevation of 160 degrees, abduction of 150
degrees, adduction of 60 degrees, external rotation of 80 degrees and internal rotation of 60
degrees. Regarding appellant’s right wrist, Dr. Becan found dorsal tenderness and positive
Phalen’s sign. He reported wrist range of motion of dorsiflexion of 60 degrees, palmar flexion of
70 degrees, radial deviation of 15 degrees and ulnar deviation of 25 degrees. Dr. Becan
performed grip strength testing and found 4 kilograms in the right hand and 12 kilograms in the
left. Pinch strength testing demonstrated two kilograms in the right and four kilograms on the
left. Dr. Becan stated that monofilament testing revealed diminished light touch of the medial
nerve distribution on the right. He examined appellant’s right hip finding greater trochanteric
tenderness and tenderness over the anterior superior iliac spine. Dr. Becan listed appellant’s hip
range of motion as forward flexion of 110 degrees, extension of 20 degrees, abduction of 25
degrees and external rotation of 30 degrees. He also noted that appellant’s right knee was 120
degrees of flexion and extension. On manual muscle testing, Dr. Becan found quadriceps
strength of four plus out of five on the right. He applied the fifth edition of the A.M.A., Guides4
found that appellant had 4 percent impairment due to loss of range of motion of the right
shoulder, 2 percent due to loss of range of motion of the right wrist, 10 percent impairment due
to right shoulder resection arthroplasty, and 20 percent impairment due to right lateral pinch
deficit, 31 percent impairment due to sensory deficit of the right median nerve for 54 percent
impairment of the right upper extremity. Dr. Becan also found 25 percent impairment due to loss
of range of motion of the right hip as well as 3 percent pain-related impairment for 28 percent
impairment of the right lower extremity. He concluded that appellant reached maximum medical
improvement on February 3, 2009. Appellant, through counsel, requested a schedule award on
March 23, 2009.
Dr. Arnold T. Berman, district medical adviser for OWCP and a Board-certified
orthopedic surgeon, reviewed this report on April 2, 2009 and found that, under a proper
application of the fifth edition of the A.M.A., Guides, appellant had only 14 percent impairment
of the right upper extremity and had previously received a schedule award for 17 percent
impairment. He concluded that appellant was not entitled to an additional schedule award for
upper extremity impairment. Dr. Berman found that appellant had 15 percent impairment of the
right lower extremity due to loss of range of motion of the hip under the fifth edition of the
A.M.A., Guides. He noted that Dr. Becan attributed additional impairment to appellant’s right
quadriceps, but stated that this was not an accepted condition as it would be related to appellant’s
knee.
The claims examiner requested a supplemental report from Dr. Berman on April 27, 2009
noting that appellant had previously received a schedule award for 12 percent impairment of the
4

A.M.A., Guides, 5th ed. (2001).

3

right lower extremity under claim number xxxxxx011 for the right knee. He requested that
Dr. Berman address whether appellant had a total of 15 percent impairment of the right lower
extremity or an additional 15 percent impairment beyond the 12 percent already received.
In a letter dated May 20, 2009, OWCP requested a medical report addressing appellant’s
permanent impairment under the sixth edition of the A.M.A., Guides.5 Counsel objected on
May 22, 2009.
Dr. Berman responded that appellant had an additional 13 percent impairment due to his
right hip conditions as 15 percent combined with 12 percent previously awarded for the right
knee was 25 percent impairment of the right lower extremity.
Dr. Becan completed an addendum to his February 3, 2009 report in October 2009. He
found that appellant had class 1 right shoulder full thickness tear with residual loss, five percent
impairment.6 Dr. Becan provided the functional history modifier of three based on his prior
QuickDASH score of 61 percent.7 He found a physical examination modifier of two based on
atrophy.8 Dr. Becan found that appellant had clinical studies modifier of two due to MRI scan
findings.9 He applied the applicable formula to reach a net adjustment of four or seven percent
impairment of the right upper extremity. Dr. Becan also evaluated appellant’s right lower
extremity, finding a class 1 right hip trochanteric bursitis with motion deficit or default
impairment of two percent.10 He noted a functional history modifier of two, physical
examination modifier of two, clinical studies of two11 based on x-rays and applying the formula a
net adjustment of two for three percent impairment of the right lower extremity. Dr. Becan also
found that appellant had class 1 right knee patellofemoral arthritis, 10 percent impairment.12 He
applied the formula noting a functional history modifier of two, physical examination modifier of
two, and clinical studies modifier of two based on x-rays to reach the net adjustment of three.
Dr. Becan concluded that appellant had 13 percent impairment of the right lower extremity due
to knee arthritis.
On October 29, 2009 Dr. Berman stated that the left lower extremity was not an accepted
impairment and did not recommend a schedule award. He found that as appellant had reduced
5

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides 403, Table 15-5.

7

Id. at 406, Table 15-7.

8

Id. at 408, Table 15-8.

9

Id. at 410, Table 15-9.

10

Id. at 512, Table 16-4.

11

Id. at 516, Table 16-6, 517, Table 16-7 and 519, Table 16-8, respectively.

12

Id. at 511, Table 16-3.

4

range of motion, her upper extremity impairment should be based on range of motion
impairment which resulted in an increased upper extremity rating of eight percent based on
flexion of 160 degrees resulting in three percent upper extremity impairment, abduction of 150
degrees resulting in three percent upper extremity impairment, nonratable impairments for
adduction and external rotation and internal rotation of 60 degrees resulting in two percent
impairment.13 Dr. Berman stated, “Utilizing page 449, Table 15-23 Entrapment Neuropathy,
[appellant has] two percent default value for the right upper extremity due to carpal tunnel
syndrome. This is combined with 8 percent impairment recommended for right shoulder
impairment for right upper extremity impairment of 10 percent.” Dr. Berman concluded that
appellant should receive a schedule award for 10 percent impairment.
Regarding appellant’s right lower extremity, Dr. Berman stated:
“Class 1, Table 164 16-4: Hip Regional Grid, bursitis hip is two percent default
value Grade C.
“Utilizing the adjustment grid and grade modifiers, page 516, Table 16-6:
Functional History Adjustment, Lower Extremities, grade modifier 1, page 517.
Table 16-7: Physical Examination Adjustment, Lower Extremities, grade
modifier 1, and page 519, Table 16-8: Clinical Studies Adjustment, Lower
Extremities grade modifier 1.
“Utilizing page 521, net adjustment formula mathematical explanation, net
adjustment is 0. Therefore, the right lower extremity based upon right hip
trochanteric bursitis is two percent impairment.”
Dr. Berman found that appellant did not have a default value of 10 percent due to
patellofemoral arthritis because of lack of documentation of a two millimeter cartilage interval,
rather a default value of 3 percent. He concluded that appellant had two percent impairment of
the right lower extremity.
By decision dated December 21, 2009, OWCP denied appellant’s claim for an increase in
her schedule award noting that she had previously received schedule awards for 17 percent
impairment of the right upper extremity and 12 percent impairment of the right lower extremity,
and that the evidence of record demonstrated percentages of impairment smaller than those
previously awarded.
Counsel requested an oral hearing on December 30, 2009 held on April 20, 2010. He
contended that the fifth edition of the A.M.A., Guides should apply. Counsel stated that the right
knee was a separate claim for which appellant had received a schedule award.
In a decision dated June 25, 2010, the hearing representative affirmed the December 21,
2009 decision finding that Dr. Berman’s opinion was entitled to the weight of the medical
evidence as it comported with the appropriate edition of the A.M.A., Guides. Based on the

13

A.M.A., Guides 475.

5

opinions of Drs. Becan and Berman, the hearing representative expanded the acceptance of
appellant’s claim to include right hip bursitis.
LEGAL PRECEDENT
The schedule award provision of FECA14 and its implementing regulations15 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.16
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition, which is then adjusted by grade modifiers based
on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).17
A similar formula is applicable for the lower extremities which requires that the
physician determine the Class of Diagnosis (CDX) and apply the appropriate grade modifiers for
GMFH, GMPE and GMCS and apply the following formula (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX) to reach the appropriate grade within the class of diagnosis.18
In regard to entrapment neuropathies such as carpal tunnel syndrome, grade modifiers for
test findings, history, physical findings and functional scale are evaluated using Table 15-23.19
Additional impairment values are not permitted for decreased grip strength, loss of motion or
pain.20 Grade modifiers for test findings, history and physical findings are averaged and the
default impairment for that average is further modified by the grade modifier for functional scale
to determine the final impairment rating.21
14

5 U.S.C. §§ 8101-8193, 8107.

15

20 C.F.R. § 10.404.

16

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).
17

A.M.A., Guides 411.

18

Id. at 521.

19

Id. at 449, Table 15-23.

20

Id. at 433.

21

Id. at 448-49.

6

ANALYSIS
Appellant has previously received schedule awards for 17 percent impairment of the right
upper extremity and 12 percent impairment of the right lower extremity due to impairment of her
knee. In support of her claim for additional schedule awards, she submitted reports from
Dr. Becan received on March 30, 2009. In his initial report applying the fifth edition of the
A.M.A., Guides, Dr. Becan found that appellant had 54 percent impairment of the right upper
extremity and 28 percent impairment of the right lower extremity. Dr. Berman, the district
medical adviser, reviewed this report on April 2, 2009 and found that, under the fifth edition of
the A.M.A., Guides, appellant had no more than 14 percent impairment of the right upper
extremity for which she had previously received a schedule award based on 17 percent
impairment. He found that appellant had 15 percent impairment of the right lower extremity.
The claims examiner, however, on April 27, 2009, requested clarification regarding whether this
rating included the 12 percent previously awarded for the right lower extremity. Dr. Berman did
not respond until May 19, 2009, after the sixth edition of the A.M.A., Guides became effective.
The claims examiner then requested additional medical evidence from appellant
addressing her permanent impairment under the sixth edition of the A.M.A., Guides.
Dr. Becan found in October 2009 that appellant had class 1 right shoulder full thickness
tear with residual loss, five percent impairment.22 He utilized the upper extremity formula to
reach seven percent impairment of the right upper extremity. The medical adviser, Dr. Berman
applied the A.M.A., Guides, to Dr. Becan’s finding and concluded that appellant’s impairment
should be evaluated through her loss of range of motion in accordance with the A.M.A.,
Guides.23 The Board finds that this method was appropriate and operated in appellant’s favor.
Dr. Berman found that flexion of 160 degrees was three percent impairment, abduction of 150
degrees was three percent impairment, nonratable impairments for adduction and external
rotation and internal rotation of 60 degrees was two percent impairment reaching an upper
extremity rating of eight percent.24 He also found appellant was entitled to an impairment rating
for entrapment neuropathy of two percent impairment due to her accepted condition of carpal
tunnel syndrome.25 Dr. Becan reported test findings of an abnormal EMG, history of mild
intermittent symptoms and decreased sensation on physical findings, these resulting grade
modifiers of 1, 1 and 2, respectively. These values are added and average as 1 for a grade 1.
The A.M.A., Guides provided that the value is modified up or down based on the functions scale
grade. With a QuickDASH score of 61, the functional scale is 2 and appellant should receive an
impairment rating of three percent.26 Combining appellant’s range of motion impairment rating
of eight with her compression neuropathy impairment of three percent27 results in an upper
22

Id. at 403, Table 15-5.

23

Id. at 390, 403.

24

Id. at 475, Table 15-34.

25

Id. at 449, Table 15-23.

26

Id. at 449.

27

Id. at 481.

7

extremity impairment rating of 11 percent. As the medical evidence in the record based on the
proper edition of the A.M.A., Guides establishes that appellant has no more than 11 percent
impairment of her right upper extremity,28 the Board finds that OWCP properly denied her claim
for an additional schedule award due to upper extremity impairment.
Dr. Becan provided impairment ratings for appellant’s right lower extremity, based on
right hip trochanteric bursitis with motion deficit and knee patellofemoral arthritis. He
concluded that appellant had 23 percent impairment of the right lower extremity due to these
conditions. In regard to appellant’s hip bursitis, Dr. Becan accorded a functional history
modifier three, physical examination modifier two and clinical studies modifier two. However,
he did not elaborate on the findings that lead him to reach these modifiers and the impairment
rating of three percent. Dr. Berman disagreed with Dr. Becan’s conclusions. He noted findings
of tenderness over the right hip and slight decrease in range of motion. Dr. Berman stated that
hip bursitis had a default value of two for grade C based on consistent motion deficits.29 He
found that appellant had grade modifiers one for physical examination,30 clinical studies31 and
functional history32 resulting in a net adjustment of zero for an impairment rating of two for right
hip trochanteric bursitis.33 The Board finds that the medical adviser’s conclusions are proper
under the A.M.A., Guides.
Dr. Becan also found that appellant had class 1 right knee patellofemoral arthritis, 10
percent impairment.34 The Board notes that this impairment is based on a two-millimeter
cartilage interval.35 Dr. Becan applied the formula noting a functional history modifier two,
physical examination modifier two, and clinical studies modifier two based on x-rays to reach
the net adjustment of three. He concluded that appellant had 13 percent impairment of the right
lower extremity due to knee arthritis. The Board finds that Dr. Berman properly noted that as the
record did not contain x-rays documenting two-millimeter cartilage interval value, the proper
impairment range was from one to five percent impairment with a default value of three
percent.36
Appellant’s lower extremity impairment rating includes three percent for
28

The A.M.A., Guides provide that in most cases only one diagnosis will be appropriate. The A.M.A., Guides
state, “If a patient has two significant diagnoses, for instance rotator cuff tear and biceps tendinitis, the examiner
should use the diagnosis with the highest causally-related impairment rating for the impairment calculation.”
A.M.A., Guides, 387. Neither physical explained why an impairment for carpal tunnel should be used given this
provision of the A.M.A., Guides. Furthermore, if the additional two percent impairment for carpal tunnel is used,
the combined value is still less than the 17 percent impairment rating previously received by appellant.
29

A.M.A., Guides 512, Table 16-4.

30

Id. at 517, Table 16-7.

31

Id. at 519, Table 16-8.

32

Id. at 516, Table 16-6.

33

Id. at 512, Table 16-4.

34

Id. at 511, Table 16-3.

35

Id.

36

Id.

8

patellofemoral arthritis and two percent impairment for right hip trochanteric bursitis for a
combined lower extremity impairment rating of five percent.37 The Board finds that the weight
of the medical evidence clearly establishes that she has no more than seven percent impairment
of the right lower extremity for which she has previously received a schedule award.
On appeal, appellant asserts that she has property right in a schedule award benefit under
the fifth edition and a protected property interest cannot be deprived without due process, citing
Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These
cases held only that a claimant who was in receipt of benefits (in Goldberg public assistance and
in Mathews Social Security benefits) could not have those benefits terminated without
procedural due process.38 In this case, appellant is simply making a claim for a schedule award.
Appellant was not in receipt of schedule award benefits nor was OWCP attempting to terminate
benefits. She has no vested right to a schedule award under the fifth edition of the A.M.A.,
Guides.
Appellant argued that there was a delay in the adjudication of the claim for a schedule
award, which deprived her of due process rights regarding a determination under the fifth edition
of the A.M.A., Guides. The Board does not find that there was any delay in the adjudication of
the schedule award claim. In Harry Butler,39 the Board noted that Congress delegated authority
to the Director regarding the specific methods by which permanent impairment is to be rated.
Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.40 On March 15, 2009
the Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.41 The applicable date of the
sixth edition is as of the schedule award decision reached. It is not determined by either the date
of maximum medical improvement or when the claim for such award was filed. OWCP properly
determined appellant’s right upper extremity and lower extremity permanent impairment under
that edition.
CONCLUSION
The Board finds that appellant has no more than 17 percent impairment of her right upper
extremity and 12 percent of the right lower extremity for which she has received schedule
awards.

37

Id. at 529, 604.

38

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient and due process would not
require an evidentiary hearing.
39

43 ECAB 859 (1992).

40

Id. at 866.

41

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

9

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

